In this case the Court is advised by attorneys of record that the entire controversy between the *Page 622 
parties has been settled. Therefore, the questions involved have become moot.
Counsel for defendant in error asks that the Court render a written opinion enunciating the law on the questions presented by the cross writ of error. Before those questions could become material the Court should first determine that the main judgment should be affirmed. If the entire controversy has been settled between the parties there is nothing for this Court to determine.
As there is writ of error and cross writ of error both will be dismissed and the costs taxed equally against the parties without prejudice as to the enforcement of any agreement which may have been entered into between the parties. It is so ordered.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.